DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claims 1-4 in the Amendment filed April 21, 2022 have been received and considered by Examiner.
Applicant’s cancellation of claims 7-11 and 13 in the Amendment filed April 21, 2022 has been acknowledged by Examiner.

Current action made non-final
Examiner notes that the current Office Action has been made non-final since the obviousness double patenting rejection made below could have been made earlier in the prosecution.

Note on May 16, 2022 Request for Interview 
Examiner notes that Applicant’s Representative left a voice mail message for Examiner on May 16, 2022 requesting to schedule an interview. Examiner returned the phone call and left a message for Applicant’s Representative, asking to schedule an interview. To Examiner’s knowledge, Examiner did not receive a return phone call.



Note on July 27, 28 voice mails
Examiner notes that Applicant’s Representative left a voice mail message for Examiner on July 27, 2022 requesting to schedule an interview. Examiner was on leave July 27, but Examiner called and left a voice mail for Applicant’s Representative on July 28, stating that he had worked on the case July 25, 26 and that it was mostly finished, but Applicant’s Representative was welcome to call back if there was something specific he wanted to talk about. Applicant’s Representative then left a voice mail (Examiner was getting lunch) stating that he wanted to point out that the current amendments in the application were based on the claim language of USPN 8,956,707, and that a double patenting rejection based on that patent might be appropriate.

WITHDRAWN REJECTIONS
The 35 U.S.C. 103 rejections of claims 1-13 of record in the previous Office Action mailed January 21, 2022 have been withdrawn due to Applicant’s amendments in claim 1 in the Amendment filed April 21, 2022 (and Applicant’s cancellation of claims 7-11 and 13).

NEW REJECTIONS
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-6 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,956,707 (US ‘707) in view of Dornbach (US 2010/0304168).

Examiner notes that the recitation of a certain portion (or segment) of the preform having a certain wall thickness or inner diameter does not require that the entire portion (or segment) of the preform have that certain wall thickness or inner diameter (in other words, the recitation of a certain portion/segment of the preform having a certain wall thickness or inner diameter only requires that the portion/segment have that wall thickness or inner diameter at one or more location/s along the height of the portion/segment).

In regard to claim 1, although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application overlaps in scope with claim 1 of USPN 8,956,707 (except for those limitations of claim 1 that are not recited in the claims of USPN 8,956,707, which are addressed below in reference to Dornbach [US 2010/0304168]).

	The claimed neck portion corresponds to the “neck portion” of claim 1 of US ‘707.
The claimed first upper segment corresponds to the “upper segment” of claim 1 of US ‘707, where the “upper segment” has a wall thickness that is substantially similar to that of the thickness of the neck portion (which includes an equal thickness) 
The claimed third segment corresponds to the “lower segment” of claim 1 of US ‘707.

Claim 1 of US ‘707 recites that the thickness of the “upper segment” (which corresponds to the claimed first upper segment) is about 0.2 to about 0.8 mm, a range that falls within the claimed range of the current application of about 0.2 to about 0.9 mm (and this range of about 0.2 to about 0.8 mm falls within almost the entire claimed range).

Claim 1 of US ‘707 meets all other limitations of claim 1 of the current application, but the claims of US ‘707 do not recite that the preform is formed monolithically, that the neck portion includes a plurality of threads, that there is a second upper segment that is disposed adjacently below the first upper segment and that extends farther along the elongated body portion than the first upper segment, that the inner diameter of the “upper segment” is equal to that of the inner neck diameter, and that the inner diameter of the “lower segment” (which corresponds to the claimed third segment) is less than that of the neck inner diameter.

Dornbach (US 2010/0304168), however, teach a preform having the portions/segments that correspond to each of the claimed portions/segments:

Dornbach teaches a plastic preform formed monolithically (it is of a single piece of plastic), suitable for forming a bottle (see, for example, abstract and paragraphs 0027-0029 and Fig. 1), the preform comprising:
	A neck portion adapted to engage a closure and including a plurality of threads (threaded portions 6, see, for example, Fig. 1), the neck portion having a neck wall thickness and a neck inner diameter as shown in Fig. 1, and
	An elongated body portion including a cylindrical wall portion and an end cap (starting at the highest in Fig. 1 just under transport ring 7 and ending at the lowest at the bottom of the preform) (where the dome-shaped end portion 3 corresponds to the claimed end cap), where the elongated body portion includes portions that correspond to each of the the first upper segment, second upper segment and third upper segment, where, in Fig. 1:
The portion of the wall immediately below transport ring 7 at the top of the height of the wall identified as x that does not increase in wall thickness nearly as much as the portion of the wall below does along the remainder of the height of x as shown in Fig. 1 
corresponds to the claimed first upper segment (where the very top of this portion just below the transport ring 7 has the same wall thickness and inner diameter as the neck wall thickness and neck inner diameter). While it appears that the wall thickness of the body appears to be disclosed as gradually increasing along the entire height of x (see, for example, paragraph 0029), the wall thickness and inner diameter at the top of the height of x just below transport ring 7 are equal to the neck wall thickness and neck inner diameter
Note that the length x in Fig. 1 identifies the “preform collar 8” of Dornbach (paragraph 0028).
The remainder of portion x as shown in Fig. 1 other than the portion along the height of x identified as first upper segment above corresponds to the claimed second upper segment 
The portion of the height of the preform starting immediately below the portion identified as x in Fig. 1 and extending down to the dome-shaped end portion 3 corresponds to the claimed third segment.
See paragraphs 0027-0029 and Fig. 1.
	The first upper segment, second upper segment and third segment of Dornbach as identified above meet all the structural relationships recited in claim 1:
	The top of the first upper segment has a wall thickness and an inner diameter that is equal to the neck wall thickness and neck inner diameter (as discussed above), the second upper segment extends farther along the elongated body than the first upper segment (and it is disposed adjacently below the first upper segment: the lengths of the first upper segment and second upper segment make up the entire length of x as shown in Fig. 1), and the third segment is disposed adjacently below the second upper segment, and the third segment has a wall thickness that is greater than the neck wall thickness, and an inner diameter that is smaller than the neck inner diameter (see Fig. 1).
	Examiner notes, that while the Figures are identified as “not-true-to-scale” in paragraphs 0022-0026, the structural relationships between the different portions/segments of the preform that are shown in Figures 1-4 are clearly intended to be a part of the disclosed invention of Dornbach (the shape of the drawings appear to be on purpose, and the structural relationships between the different portions/segments of the preform are discussed throughout the reference). Examiner interprets the identification of the Figures as “not-true-to-scale” in paragraphs 0022-0026 as intended to only indicate that the drawings were not intended to be 100% precise, and the drawings were also intended to be non-limiting as to the exact shapes shown, but that the general structural relationships between the different portions/segments of the preform were/are intended to be part of the invention of Dornbach. While the shapes of the preforms may not have been intended to be 100% precise, they show particular teachings regarding structural relationships of the different portions/segments of Dornbach that clearly are intended to be part of the invention of Dornbach.

Examiner notes that the segment of Dornbach identified above as the second upper segment is a transition segment, that transitions from the thinner first upper segment (which corresponds to the “upper segment” of US ‘707) to the thicker third segment (which corresponds to the “lower segment” of US ‘707) (Fig. 1 of Dornbach).

Since US ‘707 recites that the “lower segment” of US ‘707 has a greater wall thickness than the “upper segment” of US ‘707 (the second wall thickness of the “upper segment” is recited as being less than the third wall thickness of the “lower segment”, lines 8-12 of claim 1), and thus has components that corresponds to the components that correspond to Applicant’s claimed first upper segment and third segment, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included a transition segment (that corresponds to the claimed second upper segment) such as the transition segment between the first upper segment and third segment of Dornbach as identified above between the “upper segment” of claim 1 of US ‘707 to the thicker “lower segment” of US ‘707 claim 1 of US ‘707, since such a transition structure between thinner and thicker segments of a preform wall is a known structure, as taught by Dornbach.

Since Dornbach teach that the inner diameter of the first upper segment (which corresponds to the upper segment of claim 1 of US ‘707) is equal to that of the neck inner diameter, and that the inner diameter of the “third segment” (which corresponds to the lower segment of claim 1 of US ‘707) is less than that of the neck inner diameter, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the segments of the preform taught by claim 1 of US ‘707 and Dornbach as discussed above such that the inner diameters of each of the segments have the relative magnitudes as recited in claim 1 of the application, since such since such a structure of a preform wall and neck is a known structure, as taught by Dornbach.

Since Dornbach teach that the preform has threads (threaded portion 6, paragraph 0027) and is formed monolithically, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the preform of claim 1 of US ‘707 such that it has threads and is formed monolithically, since such structure and monolithic design are known attributes of preforms used to form bottles and containers.

In regard to claim 2, US ‘707 and Dornbach teach the preform as discussed above in regard to claim 1. Claim 2 of US ‘707 corresponds to claim 2 of the instant application, so the combination of US ‘707 and Dornbach as proposed above in regard to claim 1 in combination with claim 2 of US ‘707 correspond to claim 2 of the instant application.

In regard to claim 3, US ‘707 and Dornbach teach the preform as discussed above in regard to claim 1. Claim 3 of US ‘707 corresponds to claim 3 of the instant application, so the combination of US ‘707 and Dornbach as proposed above in regard to claim 1 in combination with claim 3 of US ‘707 correspond to claim 3 of the instant application.

In regard to claim 4, US ‘707 and Dornbach teach the preform as discussed above in regard to claim 1. Claim 4 of US ‘707 corresponds to claim 4 of the instant application, so the combination of US ‘707 and Dornbach as proposed above in regard to claim 1 in combination with claim 4 of US ‘707 correspond to claim 4 of the instant application.

In regard to claim 5, US ‘707 and Dornbach teach the preform as discussed above in regard to claim 1. Claim 5 of US ‘707 corresponds to claim 5 of the instant application, so the combination of US ‘707 and Dornbach as proposed above in regard to claim 1 in combination with claim 5 of US ‘707 correspond to claim 5 of the instant application.

In regard to claim 6, US ‘707 and Dornbach teach the preform as discussed above in regard to claim 1. Claim 6 of US ‘707 corresponds to claim 6 of the instant application, so the combination of US ‘707 and Dornbach as proposed above in regard to claim 1 in combination with claim 6 of US ‘707 correspond to claim 6 of the instant application.

In regard to claim 12, US ‘707 and Dornbach teach the preform as discussed above in regard to claim 1. Claim 7 of US ‘707 corresponds to claim 12 of the instant application, so the combination of US ‘707 and Dornbach as proposed above in regard to claim 1 in combination with claim 7 of US ‘707 correspond to claim 12 of the instant application.




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dornbach (US 2010/0304168) in view of Hutchinson et al. (US 2006/0065992).

Examiner notes that the recitation of a certain portion (or segment) of the preform having a certain wall thickness or inner diameter does not require that the entire portion (or segment) of the preform have that certain wall thickness or inner diameter (in other words, the recitation of a certain portion/segment of the preform having a certain wall thickness or inner diameter only requires that the portion/segment have that wall thickness or inner diameter at one or more location/s along the height of the portion/segment).

In regard to claim 1, Dornbach teaches a plastic preform formed monolithically (it is of a single piece of plastic), suitable for forming a bottle (see, for example, abstract and paragraphs 0027-0029 and Fig. 1), the preform comprising:
	
A neck portion adapted to engage a closure and including a plurality of threads (threaded portions 6, see, for example, Fig. 1), the neck portion having a neck wall thickness and a neck inner diameter as shown in Fig. 1, and
	An elongated body portion including a cylindrical wall portion and an end cap (starting at the highest in Fig. 1 just under transport ring 7 and ending at the lowest at the bottom of the preform) (where the dome-shaped end portion 3 corresponds to the claimed end cap), where the elongated body portion includes portions that correspond to each of the the first upper segment, second upper segment and third upper segment, where, in Fig. 1:
The portion of the wall immediately below transport ring 7 at the top of the height of the wall identified as x that does not increase in wall thickness nearly as much as the portion of the wall below does along the remainder of the height of x as shown in Fig. 1 
corresponds to the claimed first upper segment (where the very top of this portion just below the transport ring 7 has the same wall thickness and inner diameter as the neck wall thickness and neck inner diameter). While it appears that the wall thickness of the body appears to be disclosed as gradually increasing along the entire height of x (see, for example, paragraph 0029), the wall thickness and inner diameter at the top of the height of x just below transport ring 7 are equal to the neck wall thickness and neck inner diameter
Note that the length x in Fig. 1 identifies the “preform collar 8” of Dornbach (paragraph 0028).
The remainder of portion x as shown in Fig. 1 other than the portion along the height of x identified as first upper segment above corresponds to the claimed second upper segment 
The portion of the height of the preform starting immediately below the portion identified as x in Fig. 1 and extending down to the dome-shaped end portion 3 corresponds to the claimed third segment.
See paragraphs 0027-0029 and Fig. 1.
	The first upper segment, second upper segment and third segment of Dornbach as identified above meet all the structural relationships recited in claim 1:
	The top of the first upper segment has a wall thickness and an inner diameter that is equal to the neck wall thickness and neck inner diameter (as discussed above), the second upper segment extends farther along the elongated body than the first upper segment (and it is disposed adjacently below the first upper segment: the lengths of the first upper segment and second upper segment make up the entire length of x as shown in Fig. 1), and the third segment is disposed adjacently below the second upper segment, and the third segment has a wall thickness that is greater than the neck wall thickness, and an inner diameter that is smaller than the neck inner diameter (see Fig. 1).
	Examiner notes, that while the Figures are identified as “not-true-to-scale” in paragraphs 0022-0026, the structural relationships between the different portions/segments of the preform that are shown in Figures 1-4 are clearly intended to be a part of the disclosed invention of Dornbach (the shape of the drawings appear to be on purpose, and the structural relationships between the different portions/segments of the preform are discussed throughout the reference). Examiner interprets the identification of the Figures as “not-true-to-scale” in paragraphs 0022-0026 as intended to only indicate that the drawings were not intended to be 100% precise, and the drawings were also intended to be non-limiting as to the exact shapes shown, but that the general structural relationships between the different portions/segments of the preform were/are intended to be part of the invention of Dornbach. While the shapes of the preforms may not have been intended to be 100% precise, they show particular teachings regarding structural relationships of the different portions/segments of Dornbach that clearly are intended to be part of the invention of Dornbach.

	In regard to the recitation regarding the first upper segment wall thickness being about 0.2 mm to about 0.9 mm, Dornbach teaches that the wall thickness w of the body portion 2 of the preform 1 does not drop below a minimum wall thickness of 0.8 mm (paragraph 0029). The body portion 2 is identified as a separate portion from the preform collar 8 (see, for example, paragraphs 0027-0029, and note that the length x in Fig. 1 identifies the “preform collar 8” of Dornbach [paragraph 0028]). Because the wall thickness of the preform just below the transport ring 7 (which is the top of the claimed first upper segment above as discussed above) is clearly less than the wall thickness at any point along the portion identified above as the third segment (note that the top of the third segment identified above is the same as the top of the body portion 2 of Dornbach, that the top of the body portion 2 is adjacent to the bottom of length x [length x denotes the preform collar 8 of Dornbach], and note that the top of the body portion 2 is also the location at which the preform is the thickest as shown in Fig. 1), and because Dornbach teaches that the wall thickness w of the body portion 2 of the preform 1 does not drop below a minimum wall thickness of 0.8 mm (paragraph 0029), one of ordinary skill in the art would have recognized at the time of the filing of the application that the thickness of the preform just below the transport ring 7 falls within the scope of the range 0.2 mm to about 0.9 mm, in the instance where the minimum wall thickness w of the body portion 2 (which is under the preform collar 8 denoted by x in Fig. 1 [paragraph 0028]) is 0.8 mm, and also for preforms where the minimum thickness w of the body portion 2 falls within some range greater than 0.8mm.

	Again, Examiner notes, that while the Figures are identified as “not-true-to-scale” in paragraphs 0022-0026, the structural relationships between the different portions/segments of the preform that are shown in Figures 1-4 are clearly intended to be a part of the disclosed invention of Dornbach (the shape of the drawings appear to be on purpose, and the structural relationships between the different portions/segments of the preform are discussed throughout the reference). Examiner interprets the identification of the Figures as “not-true-to-scale” in paragraphs 0022-0026 as intended to only indicate that the drawings were not intended to be 100% precise, and the drawings were also intended to be non-limiting as to the exact shapes shown, but that the general structural relationships between the different portions/segments of the preform were/are intended to be part of the invention of Dornbach. While the shapes of the preforms may not have been intended to be 100% precise, they show particular teachings regarding structural relationships of the different portions/segments of Dornbach that clearly are intended to be part of the invention of Dornbach.

		Additionally and/or alternatively, to the extent that Dornbach does not explicitly state/teach that the wall thickness of the preform just below the transport ring 7 (which is the top of the claimed first upper segment above as discussed above) falls within the claimed range of about 0.2 mm to about 0.9 mm (even with the wall thickness w of the body portion 2 of the preform 1 [Fig. 1] not dropping below a minimum wall thickness of 0.8 mm [paragraph 0029]), Hutchinson et al. teach that the preform thicknesst44 will depend upon the overall length of the preform 30 and the desired wall thickness and overall size of the resulting container (Fig. 2, paragraph 0103 of Hutchinson et al.). The preform thicknesst44 is at the portion of the preform of Hutchinson et al. that corresponds to the to the portion of the height of the preform of Dornbach starting immediately below the portion identified as x in Fig. 1 and extending down to the dome-shaped end portion 3 (which corresponds to the claimed third segment as discussed above). Since Hutchinson et al. establish that it is known that the thicknesstof such a portion of a preform will depend upon the overall length of the preform and the desired wall thickness and overall size of the resulting container, and therefore that the thickness of the portion (which corresponds to the claimed third segment as discussed above) may be varied depending upon the overall length of the preform and the desired wall thickness and overall size of the resulting container formed from the preform, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the thickness of the portion of the preform of Dornbach corresponds to the claimed third segment as discussed above in order to achieve a container of the desired wall thickness and overall size for the particular desired end use of the particular container, and therefore it would also have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the wall thickness of the preform just below the transport ring 7 (which is the top of the claimed first upper segment above as discussed above) to go along with the variation in the thickness of the third segment (for example, it would have been obvious to one of ordinary skill in the art that an increase in thickness of the third segment would warrant a concurrent increase in thickness to some degree of the wall thickness of the preform just below the transport ring 7), and further that at least some of the combinations of wall thickness of the preform just below the transport ring 7 of Dornbach and wall thickness of the third segment would include wall thicknesses of the preform just below the transport ring 7 that fall within the claimed range of about 0.2 mm to about 0.9 mm.

In regard to claim 2, Dornbach and Hutchinson et al. teach the plastic preforms as discussed above in regard to claim 1. While Dornbach does not explicitly pinpoint the wall thickness of the preform just below the transport ring 7 as a relative percentage of the wall thickness of the third segment, Examiner notes that the wall thickness of the preform just below the transport ring 7 appears to falls within (or greatly overlaps with) the claimed range of about 10 to about 40 % as a relative percentage of the wall thickness of the third segment (Fig. 1 of Dornbach). To the extent that Dornbach does not explicitly state/teach that the wall thickness of the preform just below the transport ring 7 falls within the the claimed range of about 10 to about 40 % as a relative percentage of the wall thickness of the third segment, since Hutchinson et al. establish that it is known that the thicknesstof the portion of a preform that corresponds to the claimed third segment will depend upon the overall length of the preform and the desired wall thickness and overall size of the resulting container (Fig. 2, paragraph 0103 of Hutchinson et al.), and therefore that the thickness of the portion (which corresponds to the claimed third segment as discussed above) may be varied depending upon the overall length of the preform and the desired wall thickness and overall size of the resulting container formed from the preform, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the thickness of the portion of the preform of Dornbach that corresponds to the claimed third segment as discussed above in order to achieve a container of the desired wall thickness and overall size for the particular desired end use of the particular container, and thereby vary the wall thickness of the preform just below the transport ring 7 (which is the top of the claimed first upper segment above as discussed above) as a percentage of the thickness of the third segment via variation of the thickness of the third segment, including to such percentages that fall within the claimed range of about 10 to about 40 % (again, note that the wall thickness of the preform just below the transport ring 7 appears to falls within [or greatly overlaps with] the claimed range of about 10 to about 40 % as a relative percentage of the wall thickness of the third segment [Fig. 1 of Dornbach]).

In regard to claim 3, Dornbach and Hutchinson et al. teach the plastic preforms as discussed above in regard to claim 1. While Dornbach does not explicitly pinpoint the wall thickness of the preform just below the transport ring 7 as a relative percentage of the wall thickness of the third segment, Examiner notes that the wall thickness of the preform just below the transport ring 7 appears to overlap with the claimed range of about 25 to about 30 % as a relative percentage of the wall thickness of the third segment (Fig. 1 of Dornbach). To the extent that Dornbach does not explicitly state/teach that the wall thickness of the preform just below the transport ring 7 falls within the the claimed range of about 25 to about 30 % as a relative percentage of the wall thickness of the third segment, since Hutchinson et al. establish that it is known that the thicknesstof the portion of a preform that corresponds to the claimed third segment will depend upon the overall length of the preform and the desired wall thickness and overall size of the resulting container (Fig. 2, paragraph 0103 of Hutchinson et al.), and therefore that the thickness of the portion (which corresponds to the claimed third segment as discussed above) may be varied depending upon the overall length of the preform and the desired wall thickness and overall size of the resulting container formed from the preform, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the thickness of the portion of the preform of Dornbach that corresponds to the claimed third segment as discussed above in order to achieve a container of the desired wall thickness and overall size for the particular desired end use of the particular container, and thereby vary the wall thickness of the preform just below the transport ring 7 (which is the top of the claimed first upper segment above as discussed above) as a percentage of the thickness of the third segment via variation of the thickness of the third segment, including to such percentages that fall within the claimed range of about 25 to about 30 % (again, note that the wall thickness of the preform just below the transport ring 7 appears to falls within [or greatly overlaps with] the claimed range of about 10 to about 40 % as a relative percentage of the wall thickness of the third segment [Fig. 1 of Dornbach]).

In regard to claim 4, Dornbach and Hutchinson et al. teach the plastic preforms as discussed above in regard to claim 1.
While Dornbach does not explicitly pinpoint that the thickness of the wall thickness of the preform just below the transport ring 7 (which is the top of the claimed first upper segment above as discussed above) is about 0.7 to about 0.8 mm, as discussed above in regard to claim 1, 
 Dornbach teaches that the wall thickness w of the body portion 2 of the preform 1 does not drop below a minimum wall thickness of 0.8 mm (paragraph 0029). The body portion 2 is identified as a separate portion from the preform collar 8 (see, for example, paragraphs 0027-0029, and note that the length x in Fig. 1 identifies the “preform collar 8” of Dornbach [paragraph 0028]). Because the wall thickness of the preform just below the transport ring 7 (which is the top of the claimed first upper segment above as discussed above) is clearly less than the wall thickness at any point along the portion identified above as the third segment (note that the top of the third segment identified above is the same as the top of the body portion 2 of Dornbach, that the top of the body portion 2 is adjacent to the bottom of length x [length x denotes the preform collar 8 of Dornbach], and note that the top of the body portion 2 is also the location at which the preform is the thickest as shown in Fig. 1), and because Dornbach teaches that the wall thickness w of the body portion 2 of the preform 1 does not drop below a minimum wall thickness of 0.8 mm (paragraph 0029), one of ordinary skill in the art would have recognized at the time of the filing of the application that the thickness of the preform just below the transport ring 7 would fall within the scope of the range about 0.7 mm to about 0.8 mm, for some range for minimum wall thickness w of the body portion 2 (which is under the preform collar 8 denoted by x in Fig. 1 [paragraph 0028]) where all the values within that range are greater than 0.8mm.
		To the extent that Dornbach does not explicitly state/teach that the wall thickness of the preform just below the transport ring 7 (which is the top of the claimed first upper segment above as discussed above) falls within the claimed range of about 0.7 mm to about 0.8 mm (even with the wall thickness w of the body portion 2 of the preform 1 [Fig. 1] not dropping below a minimum wall thickness of 0.8 mm [paragraph 0029]), Hutchinson et al. teach that the preform thicknesst44 will depend upon the overall length of the preform 30 and the desired wall thickness and overall size of the resulting container (Fig. 2, paragraph 0103 of Hutchinson et al.). The preform thicknesst44 is at the portion of the preform of Hutchinson et al. that corresponds to the to the portion of the height of the preform of Dornbach starting immediately below the portion identified as x in Fig. 1 and extending down to the dome-shaped end portion 3 (which corresponds to the claimed third segment as discussed above). Since Hutchinson et al. establish that it is known that the thicknesstof such a portion of a preform will depend upon the overall length of the preform and the desired wall thickness and overall size of the resulting container, and therefore that the thickness of the portion (which corresponds to the claimed third segment as discussed above) may be varied depending upon the overall length of the preform and the desired wall thickness and overall size of the resulting container formed from the preform, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the thickness of the portion of the preform of Dornbach corresponds to the claimed third segment as discussed above in order to achieve a container of the desired wall thickness and overall size for the particular desired end use of the particular container, and therefore it would also have been obvious to one of ordinary skill in the art at the time of the filing of the application to have varied the wall thickness of the preform just below the transport ring 7 (which is the top of the claimed first upper segment above as discussed above) to go along with the variation in the thickness of the third segment (for example, it would have been obvious to one of ordinary skill in the art that an increase in thickness of the third segment would warrant a concurrent increase in thickness to some degree of the wall thickness of the preform just below the transport ring 7), and further that at least some of the combinations of wall thickness of the preform just below the transport ring 7 of Dornbach and wall thickness of the third segment would include wall thicknesses of the preform just below the transport ring 7 that fall within the claimed range of about 0.7 mm to about 0.8 mm.



In regard to claim 5, Dornbach teaches the plastic preforms as discussed above in regard to claim 1. The axial length of the segment identified above in regard to claim 1 as the first upper segment appears to be at least about 25% of the axial length of the neck portion (Fig. 1). Note that the exact length of the first axial segment may vary within the limitations of the current language of claim 1 (as indicated above, the recitation of a certain portion/segment of the preform having a certain wall thickness or inner diameter only requires that the portion/segment have that wall thickness or inner diameter at one or more location/s along the height of the portion/segment, so what percentage of the height along x as shown in Fig. 1 that corresponds to the first and second upper segments may be varied). In the case of the first upper segment the wall thickness and inner diameter is the same as the neck wall thickness and neck inner diameter at the top of the first upper segment, regardless of the exact axial length of the first upper segment one looking at Fig. 1 assigns to it (and therefore one looking at Fig. 1 may assign an axial length to the first upper segment that falls within the range recited in claim 5).

In regard to claim 6, Dornbach teaches the plastic preforms as discussed above in regard to claim 1. The axial length of the segment identified above in regard to claim 1 as the first upper segment appears to be within the range of about 25% to about 35% of the axial length of the neck portion (Fig. 1). Note that the exact length of the first axial segment may vary within the limitations of the current language of claim 1 (as indicated above, the recitation of a certain portion/segment of the preform having a certain wall thickness or inner diameter only requires that the portion/segment have that wall thickness or inner diameter at one or more location/s along the height of the portion/segment, so what percentage of the height along x as shown in Fig. 1 that corresponds to the first and second upper segments may be varied). In the case of the first upper segment the wall thickness and inner diameter is the same as the neck wall thickness and neck inner diameter at the top of the first upper segment, regardless of the exact axial length of the first upper segment one looking at Fig. 1 assigns to it (and therefore one looking at Fig. 1 may assign an axial length to the first upper segment that falls within the range recited in claim 6).

In regard to claim 12, Dornbach and Hutchinson et al. teach the plastic preforms as discussed above in regard to claim 1. The preforms of both Dornbach and Hutchinson et al. are preforms that are used to form bottles and other containers (see, for example, abstract, paragraphs 0002 and 0038 of Dornbach and paragraph 0100 and Fig. 6 of Hutchinson et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788